BARFIELD, Judge.
John Hogan appeals from a second judgment and sentence in which the trial court, upon remand for resentencing, departed from the recommended guidelines range based upon the one valid reason upheld by this court in Hogan’s previous appeal.1 Due to an intervening change in the law, as reflected in State v. Jones, 530 So.2d 53 (Fla.1988), we REVERSE and REMAND *1069for resentencing within the recommended guidelines range.
NIMMONS and MINER, JJ., concur.

. Hogan v. State, 529 So.2d 1127 (Fla. 1st DCA 1988).